Motion to amend decision of this court, handed down July 7, 1948 {ante, p. 832), by striking from said decision the words “Determination of the Industrial Commissioner unanimously confirmed, without costs ”, and inserting in place thereof the words “ Decision of the' Unemployment Insurance Appeal Board unanimously affirmed, without costs ”, and to resettle the order entered on the 8th day of July, 1948, by striking from said order, in the ordering paragraph thereof, the words “ that the determination of the Industrial Commissioner be and the same is unanimously confirmed, without costs ”, and substituting in place thereof the words “ that the decision of the Unemployment Insurance Appeal Board be and the same hereby is unanimously affirmed, without costs”. Motion granted, in accordance with the application, with $10 costs. The correction is made because of an inadvertent error in the original decision. Present — Hill, P. J., Heffeman, Brewster, Russell and Deyo, JJ.